DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed on 5/26/22 are acknowledged. Claims 3-4, 6-8, 10-13, 15, 17, 19-24, 28, 30-32, 34-38, and 41-48 are cancelled. Claims 1-2, 5, 9, 14, 16, 18, 25-27, 29, 33, and 39-40 are pending. 
Claims 1-2, 5, 9, 14, 16, 18, 25-27, 29, 33, and 39-40 are currently under consideration for patentability under 37 CFR 1.104.

Objections Withdrawn
The objection to claim 1 because of the following informalities:  the terms “TNF” and “CXCL10” include acronyms and/or abbreviations that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to claims 5, 9, 18, and 27 because of the following informalities:  the claim references both the singular and plural form of the term “antibody.” The claims should be amended to reference either a single “antibody” or plural “antibodies”  is withdrawn in light of applicant’s amendments thereto. 

New Objections
Specification
Abstract
The abstract of the disclosure is objected to because the abstract contains acronyms and/or abbreviations that should be spelled out up on first occurrence.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 5, 9, 18, 27, 29, 33, and 40 are objected to because of the following informalities:  the claim contains extra periods in the subpart designations (e.g. “i.”), and does not properly indent the subparts. MPEP 608.01(m) states that each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  Appropriate correction is required.

Claims 5, 9, 18, 27, and 40 are objected to because of the following informalities:  the claims do not have a conjunction between the (a) and (b) subparts. The claims should recite “or” between the subparts. 

Claim Rejections Withdrawn
The rejection of claims 1-2, 5, 9, 14, 16, 18, 25-27, 29, 33, and 39-40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto. The rejection of claims 3, 13, 17, 22, 36, and 46 is rendered moot by cancellation of the claims. 

The rejection of claims 1-2, 5, 9, 14, 16, 18, 25-27, 29, 33, and 39-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. The rejection of claims 3, 13, 17, 22, 36, and 46 is rendered moot by cancellation of the claims. 

The rejection of claims 1-2, 5, 9, 14, 16, 18, 25-27, 29, 33, and 39-40 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in light of applicant’s amendments thereto. The rejection of claims 3, 13, 17, 22, 36, and 46 is rendered moot by cancellation of the claims. 

The rejection of claim(s) 1, 5, 14, 25, 27, and 33 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Dennis (US 2011/0052488 A1; filed 9/2/10; published 3/3/11) is withdrawn in light of applicant’s amendments thereto. The rejection of claim 13 and 36 is rendered moot by cancellation of the claims. 

The rejection of claim(s) 16, 18, and 39-40 under 35 U.S.C. 102(a)(1) as being anticipated by Souto-Caneiro (Arthritis Res Ther. 2009;11(3):R84. Epub 2009 Jun 5) is withdrawn in light of applicant’s amendments thereto. The rejection of claims 17 and 46 is rendered moot by cancellation of the claims. 


Conclusion
Claims 5, 9, 18, 27, 29, 33, and 40 are not allowed. 
Claims 1-2, 14, 16, 25-26, and 39 are allowed. 
 This application is in condition for allowance except for the formal matters named above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        9/2/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645